Mr. Presiding Justice Taylor dissenting: The reasoning in the majority opinion shows that there is doubt as to the meaning of the words “collision” and “object” as used in the policy applied to the facts as shown. It then solves that doubt in favor of the insurance company. In other words, it reverses the rule of interpretation which favors the insured and gives the insurance company the benefit of the doubt. That the wheel of the truck collided with a mass of matter which projected upward at least ten inches from the bottom of the hole at 'an abrupt angle is undisputed. But it is claimed that that kind of a collision and that kind of an object are not such as were intended. Just why the common meaning of the words “collision” and “object” should be narrowed down to the deprivation of the insured and for the benefit of the insurance company is not stated. The parties made their contract and ought to be bound by the normal meaning of the words they have used, and if there is any doubt as |o that meaning the law says that it should be resolved in favor of the insured. That was done in the Lehman case, as the court there held that colliding with a brick on the road constituted a collision. I am, therefore, constrained to dissent.